Exhibit 10.42

 

1660 Wynkoop Street, Suite 1000

Denver, Colorado  80202-1132

Phone: (303) 575-6503

Fax: (303) 595-9385

Email: tjensen@royalgold.com

www.royalgold.com

 

Picture 2 [rgld20180630ex104219089001.jpg]

 

May 31, 2018

 

Via Hand Delivery

 

Mr. Stefan Wenger

5 Niblick Lane

Littleton, CO 80123

 

Dear Stefan:

 

This letter agreement (this “Agreement”) between you and Royal Gold, Inc. (the
“Company”) sets forth the terms and conditions of your separation from service
as the Chief Financial Officer and Treasurer of the Company.  Except where
otherwise specified in this Agreement, effective on the Separation Date, this
Agreement supersedes and terminates the Employment Agreement by and among you
and the Company dated as of July 1, 2016, as amended by that First Amendment
dated as of December 15, 2017 (the “Employment Agreement”). Please acknowledge
your agreement and acceptance of the terms of this Agreement by countersigning
and returning a copy of this letter to me.

 

Any capitalized terms that are not otherwise defined herein shall have the
meanings assigned thereto in the Employment Agreement.

 

In consideration of the mutual promises contained in this Agreement, you and the
Company agree, effective as of the date of this Agreement, as follows:

 

1.          Separation from Service.

 

(a)         Your separation from service will be effective June 8, 2018 (the
“Separation Date”).  Effective June 1, 2018, you hereby resign from your
position as the Chief Financial Officer and Treasurer of the Company and any
other positions you may have with the Company and all of its parents,
subsidiaries, and affiliates, and will promptly execute such documents and take
such actions as may be necessary or reasonably requested by the Company to
effectuate or memorialize your resignation from such positions in accordance
with the terms of this Agreement.  Though you resign your positions, you will
continue in employment as an employee of the Company until the Separation Date.
The parties agree that your separation will be treated as a “Termination by
Company without Cause” pursuant to Section 5(a) of the Employment Agreement. You
acknowledge that your receipt of this Agreement constitutes a “Notice of
Termination” as that term is used in Section 4(a) of the Employment Agreement,
with a “date provided” being the Separation Date.

 

(b)         You agree to assist the Company with transition of your
responsibilities and to comply with other post-employment requests including
assisting the Company in defense of any pending, threatened, or anticipated







--------------------------------------------------------------------------------

 

May 31, 2018

Page 2

litigation, proceeding, or inquiry in matters which the Company reasonably
determines your participation to be necessary. You shall not be entitled to
additional consideration for providing the cooperation required in the foregoing
sentence; however, the Company will reimburse you for pre-approved reasonable
expenses (excluding attorneys’ fees), if any, you incur while providing such
cooperation.

 

(c)         Whether or not you execute this Agreement, you will receive the
Accrued Obligations as defined in the Employment Agreement. Additionally, in
exchange for your execution and non-revocation of the Release of Claims in the
form attached as Exhibit A (the “Release”) in accordance with the time periods
for execution and revocation specified in the Release, and your compliance with
the provisions of this Agreement and the Release, you will be provided with the
Severance Payment set forth in Section 5(a)(iii) of the Employment Agreement,
which, for the avoidance of doubt, totals $786,000 before any amounts withheld
pursuant to Section 3 of this Agreement.   The Severance Payment will be payable
in a lump sum within sixty (60) business days of the Separation Date.

 

(d)         For purposes of any equity awards of the Company that you hold as of
your Separation Date, you and the Company agree that your separation will be
treated as a termination without “Cause” and, where treatment is more favorable
to you, as a “Termination after Long-Term Service” with respect to awards that
contain such a provision.  You acknowledge and agree that as a result of the
foregoing, your outstanding equity awards will be treated as set forth on
Exhibit B.

 

(e)         You acknowledge and agree that you have no right to receive any
compensation, payments or benefits from the Company, other than as expressly set
forth in Section 1 of this Agreement.

 

2.          Restrictive Covenants, Reaffirmation. You reaffirm your obligations
under the following sections of the Employment Agreement, which are incorporated
herein by reference and survive the Separation Date: Section 8 (Ownership and
Protection of Intellectual Property and Confidential Information), Section 9
(Covenant Not to Compete and Other Restrictive Covenants), Section 10
(Severability and Reformation), Section 12(i) (Use of Name, Likeness and
Biography), Section 12(k) (Assistance in Litigation), Section 12(n) (Remedies),
Section 12(o) (Arbitration), Section 12(q) (Jury Trial Waiver), and Section
12(s) (Non-Disparagement).

 

3.          Taxes.  The Company may withhold from any amounts payable under this
Agreement all federal, state, city, foreign or other taxes as the Company is
required to withhold pursuant to any applicable law, regulation or ruling.
Notwithstanding any other provision of this Agreement, the Company shall not be
obligated to guarantee any particular tax result for you with respect to any
payment provided hereunder, and you shall be responsible for any taxes imposed
on you with respect to any such payment.

 

4.          Section 409A. This Letter Agreement and the payments to be made
hereunder are intended to comply with, or be exempt from, Section 409A of the
Internal Revenue Code of 1986, as amended and the regulations promulgated
thereunder (“Section 409A”), and this Agreement will be interpreted, and all tax
filings with the Internal Revenue Service relating to the payments will be made,
in a manner consistent with that intent. Your separation from the Company on the
Separation Date is intended to constitute a “separation from service” for
purposes of Section 409A.

 

5.          Consultation with Attorney; Voluntary Agreement. You acknowledge
that (a) the Company has advised you to consult with an attorney of your own
choosing prior to executing this Agreement, (b) you have carefully read and
fully understand all of the provisions of this Agreement, and (c) you are
entering into this Agreement knowingly, freely and voluntarily in exchange for
good and valuable consideration to which you are not otherwise entitled.

 







--------------------------------------------------------------------------------

 

May 31, 2018

Page 3

6.          Governing Law, Severability, and Forum Selection.  This Agreement is
governed by and is to be construed, administered, and enforced in accordance
with the laws of the State of Colorado, without regard to conflicts of law
principles. If under the governing law, any portion of this Agreement is at any
time deemed to be in conflict with any applicable statute, rule, regulation,
ordinance, or other principle of law, such portion shall be deemed to be
modified or altered to the extent necessary to conform thereto or, if that is
not possible, to be omitted from this Agreement. Any action or arbitration in
regard to this Agreement or arising out of its terms and conditions, pursuant to
Sections 12(n) and 12(o) of the Employment Agreement, shall be instituted and
litigated only in the City and County of Denver, Colorado.

 

7.          Entire Agreement. This Agreement, the Release and the provisions of
the Employment Agreement that have been incorporated herein by reference,
constitute and contain the entire agreement and understanding concerning your
employment, cessation of employment and the other subject matters addressed
herein between the parties, and supersedes and replaces all prior negotiations
and all agreements proposed or otherwise, whether written or oral, concerning
the subject matters hereof.  The Company may in its sole discretion assign its
rights and obligations under this Agreement to any successor entity, and such
rights may be enforced by any such successor.

 

8.          Amendments. This Agreement shall not be amended, altered or modified
except by an instrument in writing duly executed by the parties hereto.

 

9.          Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be an original, and all of which shall be
deemed to constitute one and the same instrument.  Electronic signatures, and
copies of electronic signatures, shall have the force and effect of original
signatures.

 

 

If the foregoing accurately reflects our agreement, please sign and return to us
the enclosed duplicate copy of this Agreement.

 

 

 

 

 

 

ROYAL GOLD, INC.

 

 

 

Picture 1 [rgld20180630ex104219089002.jpg]

 

By:

 

 

Name:

Tony A. Jensen

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

Accepted and Agreed to:

 

 

 

 

 

 

 

 

 

 

 

Stefan Wenger

 

 

 

 





--------------------------------------------------------------------------------

 

 

EXHIBIT A

RELEASE AGREEMENT

For and in consideration of the payments and other benefits due to Stefan Wenger
(the “Executive”) pursuant to the Separation Agreement to which this Release is
attached (the “Separation Agreement”), which provides Executive the benefits set
forth in the Employment Agreement dated as of July 1, 2016, as amended by that
First Amendment to Employment Agreement dated December 15, 2017 (the “Employment
Agreement”), by and between Royal Gold, Inc., a Delaware corporation (the
“Company”) and Executive, and for other good and valuable consideration,
Executive hereby agrees, for Executive, Executive’s spouse and child or children
(if any), Executive’s heirs, beneficiaries, devisees, executors, administrators,
attorneys, personal representatives, successors and assigns, to forever release,
discharge and covenant not to sue the Company, or any of its divisions,
affiliates, subsidiaries, parents, branches, predecessors, successors, assigns,
and, with respect to such entities, their officers, directors, trustees,
employees, agents, shareholders, administrators, general or limited partners,
representatives, attorneys, insurers and fiduciaries, past, present and future
(the “Released Parties”) from any and all claims of any kind, in law and in
equity, whether known or unknown, suspected or unsuspected, disclosed or
undisclosed, and including attorney’s fees, that are based in whole or in part
on acts or omissions occurring on or before the date Executive signs this
Release and which arise out of, or relate to, Executive’s employment with the
Company, its affiliates and subsidiaries (collectively, with the Company, the
“Affiliated Entities”) or Executive’s separation from employment with the
Affiliated Entities, which Executive now has or may have against the Released
Parties (the “Released Claims”).  The Released Claims include, without
limitation, claims arising under:

(i)           Antidiscrimination laws, such as Title VII of the Civil Rights Act
of 1964, as amended, and Executive Order 11246 (which prohibit discrimination
and harassment based on race, color, national origin, religion, or sex and
retaliation for making a claim of discrimination or harassment based on any such
characteristic); Section 1981 of the Civil Rights Act of 1866 (which prohibits
discrimination or harassment based on race or color and retaliation for making a
claim of discrimination or harassment based on any such characteristic); the
Americans with Disabilities Act and Sections 503 and 504 of the Rehabilitation
Act of 1973 (which prohibit discrimination or harassment based upon disability,
retaliation for making a claim of such discrimination or harassment, and the
failure to provide a reasonable accommodation for a known disability in response
to a request for accommodation); the Age Discrimination in Employment Act (which
prohibits discrimination or harassment based on age and retaliation for making a
claim of discrimination or harassment under the act); the Equal Pay Act (which
prohibits paying men and women unequal pay for equal work); the Colorado
Anti-Discrimination Act (which prohibits discrimination or harassment on the
basis of age (40 years of age or older), race, creed, color, sex, sexual
orientation, gender identity, national origin, religion, ancestry, or physical
or mental disability and prohibits retaliation for reporting or making a claim
of discrimination or harassment based on any such characteristic); or any other
local, state or federal statute, regulation, common law or decision concerning
discrimination, harassment, or retaliation on these or any other grounds or
otherwise governing the employment relationship;

(ii)          Other employment laws, such as the Federal Worker Adjustment and
Retraining Notification Act of 1988 (known as WARN laws, which require that
advance notice be given for certain workforce reductions); the Employee
Retirement Income Security Act of 1974 (which, among other things, protects
employee benefits); the Fair Labor Standards Act of 1938 (which regulates wage
and hour matters); the Family and Medical Leave Act of 1993 (which requires
employers to provide leaves of absence under certain circumstances); and any
other federal, state, or local statute, regulation, common law or decision
relating to employment, wage laws, veterans’ reemployment rights laws or laws
regulating any other aspect of employment;

(iii)         All federal, state, local, or common law claims alleging that
Executive did not receive payment for, or otherwise related to, salary, bonuses,
commissions, stock, stock options, or any other ownership interests in the
Company, vacation pay, fringe benefits, expense reimbursements, separation pay,
or any other form of compensation;

(iv)         Other laws of general application, such as any federal, state,
local or common laws enforcing express or implied employment or other contracts
or covenants; any other federal, state or local or common laws providing relief
for alleged wrongful discharge, physical or personal injury, breach of contract,
intentional or negligent infliction of emotional distress, fraud, negligent
misrepresentation, defamation, invasion of privacy, violation of public policy,
breach of the covenant of good faith and fair dealing, and similar or related
claims; common law claims under any tort, contract or other theory now or
hereafter recognized, and any other federal, state, or local statute,
regulation, common law or decision otherwise regulating employment or the
termination of employment; and





--------------------------------------------------------------------------------

 

 

(v)          Any and all other claims related to, or arising out of Executive’s
employment with the Company and/or the Affiliated Entities or the termination of
that employment.

By signing this agreement, Executive does not release or waive any judicially or
statutorily mandated right to participate by testifying truthfully in any state
or federal administrative proceeding before the EEOC or similar state agency,
acknowledging that Executive has no right to recover any monetary benefits or
compensation in connection with such proceedings or any other claim that is
non-waivable by law.  Executive hereby warrants and represents that Executive is
not aware of, nor has Executive been subject to, any employment practices that
would form a basis for a claim before the EEOC or similar state agency.  This
Release does not waive rights or claims that may arise after the date the
agreement is executed by Executive, and it does not waive rights or claims that
may not, as a matter of law, be waived.  Additionally, this Release does not
waive any rights or claims which may arise out of the Separation Agreement.

Executive understands and agrees that by signing this Release Executive is
giving up the right to bring any legal claim against the Released Parties
concerning, directly or indirectly, Executive’s employment relationship with
Company and/or the Affiliates, including Executive’s separation from
employment.  Executive has had the opportunity to specifically consult with
counsel with respect to the agreements, representations, and declarations set
forth in this paragraph.  Executive agrees that this legal release is intended
to be interpreted in the broadest possible manner in favor of the Company and
the other Released Parties, to include all actual or potential legal claims that
Executive may have against the Released Parties, except as specifically provided
otherwise in this Release.  Executive hereby warrants that Executive has no
lawsuits, claims or actions pending in Executive’s name or on behalf of any
other person or entity, against the Company and/or the Affiliates or any other
Released Party.  Executive covenants never to institute any action or other
proceeding based in whole or part upon any Released Claim.  Executive represents
and warrants that Executive has not sold or otherwise assigned any claim or any
portion of any Released Claims to any third party.

Executive has read this Release carefully, acknowledges that Executive has been
given at least twenty-one (21) days to consider all of its terms and has been
advised to consult with an attorney and any other advisors of Executive’s choice
prior to executing this Release. Executive acknowledges that Executive has been
advised by the Company that he should carefully read and fully understand the
provision of this Release before signing it, fully understands that by signing
below Executive is voluntarily giving up any right which Executive may have to
sue or bring any claims against the Released Parties, including any rights and
claims under the Age Discrimination in Employment Act. Executive also
understands that Executive has a period of seven (7) days after signing this
Release within which to revoke his agreement by written notice delivered to the
Company in accordance with the Employment Agreement, and that neither the
Company nor any other person is obligated to make any payments or provide any
other benefits to Executive pursuant to the Employment Agreement until eight (8)
days have passed since Executive’s signing of this Release without Executive’s
signature having been revoked, other than any accrued obligations or other
benefits payable pursuant to the terms of the Company’s normal payroll practices
or employee benefit plans. Finally, Executive has not been forced or pressured
in any manner whatsoever to sign this Release, and Executive agrees to all of
its terms voluntarily. In the event Executive chooses to revoke this Release
within seven (7) calendar days after the day Executive signs it, this Release
shall be void, all actions taken pursuant to this Release shall be reversed, and
neither this Release nor the fact of or circumstances surrounding its execution
shall be admissible for any purpose whatsoever in any proceeding between the
parties to the Release, except in connection with a claim or defense involving
the validity or effective revocation of this Release.

Notwithstanding anything else herein to the contrary, this Release shall not
affect: (i) the Company’s obligations under any compensation or employee benefit
plan, program or arrangement (including, without limitation, obligations to
Executive under the Employment Agreement, any stock option, stock award or
agreements or obligations under any pension, deferred compensation or retention
plan) provided by the Affiliated Entities where Executive’s compensation or
benefits are intended to continue or Executive is to be provided with
compensation or benefits, in accordance with the express written terms of such
plan, program or arrangement, beyond the date of Executive’s termination; (ii)
rights to indemnification Executive may have under the Employment Agreement or a
separate agreement entered into with the Company; (iii) rights Executive may
have as a shareholder; or (iv) rights Executive has under the Separation
Agreement.

Executive agrees that Executive shall not make any disparaging, derogatory or
detrimental comments about the Company or any of the Affiliated Entities or any
of their directors, officers, employees, partners, members, managers or
shareholders, or any investor or other person or entity having a business
relationship with the Company or any of the Affiliated Entities. Executive also
acknowledges that the terms of this Release constitute Proprietary and
Confidential Information (as defined in the Employment Agreement).





--------------------------------------------------------------------------------

 

 

The parties understand and agree that this Release shall not be construed as an
admission of liability on the part of any person or entity, liability being
expressly denied.

This Release is final and binding and may not be changed or modified except in a
writing signed by both parties. This Release is governed by and is to be
construed, administered, and enforced in accordance with the laws of the State
of Colorado, without regard to conflicts of law principles.

 

 

THIS RELEASE MAY NOT BE SIGNED UNTIL ON OR AFTER THE SEPARATION DATE, AS THAT
TERM IS DEFINED IN THE SEPARATION AGREEMENT TO WHICH THIS RELEASE IS ATTACHED.

 

 

 

 

 

 

 

 

Stefan Wenger

 

 

 

ROYAL GOLD, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

Tony Jensen

 

Title:

President and Chief Executive Officer

 







--------------------------------------------------------------------------------

 

 

EXHIBIT B

[This page replaced with .pdf of excel file]

 



--------------------------------------------------------------------------------